OFFICE OF TNE A’ITORNEY GENERAL dF TEXAS
                 AUSTIN
             %lt%rttlnLlt01y thsre 5a-e nw pmcl-
   lx& 9 llutJ7SpOP suits vhicb gp3v out of Ii@&-
   taona vhloh hrroe bow  c1053u.  There are no (Lo-
   sets OS such liquUM.om    dth which to my fhe
   SZpW5OS   OP 8UOh litpid3tfQ~- trnvel3np:
                                           oxpmes
   for attornjys, cwrt coats*dep5sit5,vltxlwn
   Saw msl tho 3qx3ns53 OS ouch titneas. 'ibeae
   dts rzmt be &d'tioctin the fnterostof t&e
   gllhlAO*  Mr oxaqlo, all cosots Or tha dnoriosn
   stat0 mnl: of sIzlix&urg
                         vero sold, an2 the prooaa4e
   distrtitod among the oroaltors,3M tha xiquiaa-
   tion 010sodby order OS the ls5triotcourt or
   wlalgo county: Ths unitad mxtos, assorting a
   profwrod lien q@nct tha rrr;sots of the bunk
   thw sold,haa brwght suit tn-kheIXLztrzlot  Ceurt
                                 the sala of -sota
   of UidalgoCounty to sat us9.d.a
   akm&wmttO~".      CJbv2awlythe sutt mot bo aa-
           . mere we, hovwor, no mnfls OS tlra
   1iquldaMon out of 6hbh to pay those aostt3.
             'al t&L8 oonlumtlonx roepeatrlulje&b-
   pit two quwu.o~r
                a(l) Crrnthesurplu8.abe? $mnt&mea,
       Sn the ofV3ao ezqynsoacoouatbe utm1 in the pay-
       mentof+theooot aS~oS.e~strifs oSth%~cWraet-
       ert

                     *(2) If this Purxlis not available,or
       zgttiy              what other 3ouroo 03n the90 ex-

                     JktiOlit
                            462 of the Rwie#l ciril Gtatutoe
pa08         OS   r0xh7st

                     .C~pw5stfon OP Mnmaor, enpleyaes
       e&    Ossietanta,    ana all 03~05   cf tzqmvis-
       +on and ligUild&m shall be Slz& by the Con-
       &Ld~oncr, vbo shclll,     frwzltluE to tilde,pw-
       s33t tQ the DistMct Cmrt fn G13 coonty ill
       uldoh enlB,bzuUc~~kuiktitmatcon~is
       looRtl3d, ix in soesion,;ma to the juLl@ there-
       of, If in yaoution,     an %..fdzo3LUWLEUQCP
       stdxxmnt OS th.acxpmscs zincucrod      by hizlin
       the liquidationof snah brmk or bsniiand trust
       cm-,       ub%ch no0cmt    sk312be 3~provocI  by
       sois court,   A.s3.~3 s~stiitn,or t&o $a;:~3 thora-
       of, is in v3cstion,unless obj3otion is Silo&
        ..




    theretauithiatcnd5ysrrft0rtheiilb~a
    ~sontstion of said oxpmso accOuntm.
          The*off¶.oeoxpensesoooua~ mntionedbyyou
&-tioxo 462 ztsaalately3%ova quoted.
t)mt t&it3Art.iOlO
                                    .Xt
*5 a ppopr sotup In pr~uznoo of tho proviclon9of
                                        wiillbe men
                  authorszestllspwment r: "all expenses
or falpcrYlEloll
bti0n
fl not ti~ossibla~Pop the proper
       0s insolvoat
                                  ol~p~islon
               a02 llquidation~. Zt Is %Iq%%Otio;lblo,
                                             and llqul.-
                    banks to ho oarriedou a&thoutoppfce

            . Those &~ntLal       expQnsosappl;p%xXcom?on
to til ImUcs In fho hands 05 the Corcritionor     far li@da-
fion, maa no partlcul3.rprtlon thereofcon BG nlloorbted
to w    particula!bank, asxi iadoccl, such, of courso, 5s
not  tie pcwposoof ths sotup or the wOffie3 espanse50-
oouav  . Wen,lnthe    oourso of the periodloslreports
by the Cocmissienerto the %udi~iiSusl      Diz;trict
                                                   Comts of
the oxpnws of UqutiLntlsq:,  the PartAoulm bank wer
rbioh that oonrt h3s jurl63%ctiorr,  the oetiPotod aatmss-
lacnta&ustsUohbPslrisinoludedcu.nlsp~orodbythe




punse, SUQ& ns you Pwtlon, ragamos    of tho wi$.n or          .
tim OS tho aoquisiti~. The snnd has wan ac~latti
5nl set 0 t for that vary parrm30. As fxtiotod  ty you,
suits or.t8”o churnotw oentioml in your lettoraDIetbe
doSozx%od and ospmms, such us those tmA.onoilby you,
Lust bo paid, ZUU t&we is no otlt~rfU%l f’rop;vfi+ch
                                                   w-
Lautsmay beua&o.
         80 that,your queetionIlo.. 9.sanmmnl ln
tho ttsm-mstiva,nna th5s aaha an anmror to your secard
Qlostionunn3cwssry~
                                   very truly yowa